Case 1:21-cv-00767-BMC Document 41-1 Filed 07/27/21 Page 1 of 26 PageID #: 2109




                               Ex. 1
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 2Page
                                                              of 261PageID
                                                                     of 25 #: 2110
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 3Page
                                                              of 262PageID
                                                                     of 25 #: 2111
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 4Page
                                                              of 263PageID
                                                                     of 25 #: 2112
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 5Page
                                                              of 264PageID
                                                                     of 25 #: 2113
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 6Page
                                                              of 265PageID
                                                                     of 25 #: 2114
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 7Page
                                                              of 266PageID
                                                                     of 25 #: 2115
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 8Page
                                                              of 267PageID
                                                                     of 25 #: 2116
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 9Page
                                                              of 268PageID
                                                                     of 25 #: 2117
Case 1:21-cv-00767-BMC
         Case 1:21-cv-01417-JSR
                         DocumentDocument
                                  41-1 Filed
                                           3607/27/21
                                               Filed 07/26/21
                                                        Page 10Page
                                                                of 269 PageID
                                                                       of 25 #: 2118
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 11
                                                             Page
                                                               of 26
                                                                   10PageID
                                                                      of 25 #: 2119
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 12
                                                             Page
                                                               of 26
                                                                   11PageID
                                                                      of 25 #: 2120
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 13
                                                             Page
                                                               of 26
                                                                   12PageID
                                                                      of 25 #: 2121
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 14
                                                             Page
                                                               of 26
                                                                   13PageID
                                                                      of 25 #: 2122
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 15
                                                             Page
                                                               of 26
                                                                   14PageID
                                                                      of 25 #: 2123
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 16
                                                             Page
                                                               of 26
                                                                   15PageID
                                                                      of 25 #: 2124
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 17
                                                             Page
                                                               of 26
                                                                   16PageID
                                                                      of 25 #: 2125
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 18
                                                             Page
                                                               of 26
                                                                   17PageID
                                                                      of 25 #: 2126
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 19
                                                             Page
                                                               of 26
                                                                   18PageID
                                                                      of 25 #: 2127
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 20
                                                             Page
                                                               of 26
                                                                   19PageID
                                                                      of 25 #: 2128
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 21
                                                             Page
                                                               of 26
                                                                   20PageID
                                                                      of 25 #: 2129
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 22
                                                             Page
                                                               of 26
                                                                   21PageID
                                                                      of 25 #: 2130
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 23
                                                             Page
                                                               of 26
                                                                   22PageID
                                                                      of 25 #: 2131
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 24
                                                             Page
                                                               of 26
                                                                   23PageID
                                                                      of 25 #: 2132
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 25
                                                             Page
                                                               of 26
                                                                   24PageID
                                                                      of 25 #: 2133
Case 1:21-cv-00767-BMC
        Case 1:21-cv-01417-JSR
                        Document
                               Document
                                 41-1 Filed
                                         36 07/27/21
                                             Filed 07/26/21
                                                       Page 26
                                                             Page
                                                               of 26
                                                                   25PageID
                                                                      of 25 #: 2134
